         Case 1:17-cr-00597-RJS Document 125 Filed 12/10/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


        -v-
                                                                 No. 17-cr-597 (RJS)
                                                                      ORDER
 DANIEL SHERLOCK,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       Pending before the Court is Defendant Daniel Sherlock’s request for compassionate release

under 18 U.S.C. § 3582(c)(1)(A) in light of the COVID-19 pandemic. (Doc. No. 121 (“Def.

Mot.”); see also Doc. No. 124.) The government opposes that request. (Doc. No. 123 (“Gov’t

Opp’n”).) For the reasons set forth below, Sherlock’s motion is DENIED.

       This is Sherlock’s second conviction for possessing child pornography. Sherlock was first

arrested in 2014, when Nassau County police officers discovered on his computer several images

of minors engaged in various graphic, sexual acts. (Presentence Investigation Report (“PSR”)

¶ 57.) Despite the seriousness of that crime, Sherlock was ultimately sentenced to just three years’

probation. (Id.) Unfortunately, those three years did not go smoothly. During that time, Sherlock

not only sent a nude photo of himself to someone, but he also had access to a Tumblr page and

several undisclosed email addresses, all in violation of the terms of his probation. (Id.; Doc.

No. 123 at 6.)

       In June 2016, while still on probation, Sherlock began a job at the New York City Health

and Hospitals Corporation, where he worked as a consultant in the company’s management

information systems department. (PSR ¶ 18.) The following spring, law enforcement agents
          Case 1:17-cr-00597-RJS Document 125 Filed 12/10/20 Page 2 of 6




seized Sherlock’s work-issued computer and discovered dozens of images of child pornography,

some of which depicted prepubescent minors. (Gov’t Opp’n at 1; PSR ¶¶ 20–22.) Sherlock’s

computer also revealed that he had attempted to cover his tracks by using a software program to

erase traces of his online activity. (PSR ¶ 23.) Shortly thereafter, Sherlock was charged with one

count of possession of child pornography, in violation of 18 U.S.C. §§ 2252A(a)(5)(B),

2252A(b)(2), and 2. (Doc. Nos. 1, 9.)

        Sherlock spent the bulk of the time while his case was pending in various in-patient

treatment programs. (PSR ¶¶ 77–80; Doc. No. 74 at 4–5.) Even during that period, however,

Sherlock had difficulty complying with the conditions imposed on him. Not only did he smoke

marijuana, but he also obtained an unauthorized cell phone, which he attempted to use to contact

an escort service. (Gov’t Opp’n at 6; PSR ¶ 88.)

        Eventually, on October 17, 2018, Sherlock pleaded guilty, without the benefit of a plea

agreement, to the lone count in the indictment. (Doc. No. 65; Gov’t Opp’n at 1.) The U.S.

Probation Office concluded that the advisory Sentencing Guidelines range was 63 to 78 months’

imprisonment, but recommended a below-Guidelines sentence of 36 months. (PSR ¶ 110; PSR

Addendum at 28; see also Gov’t Opp’n at 1.) A little under a year later, on September 6, 2019,

the Court sentenced Sherlock below even that figure, to a term of 18 months’ incarceration. (Doc.

No. 104 (“Sentencing Tr.”) at 51.) In so doing, the Court explained that the medical and family

challenges that Sherlock had faced over his life merited a lenient sentence. (Id. at 12, 47.) Still,

the Court was careful not to minimize the severity of Sherlock’s crime, and stressed that this was

now Sherlock’s second conviction for possession of child pornography and that Sherlock had a

checkered track record while attending in-patient treatment. (Id. at 44–46; see also id. at 48–49

(“I do think the fact that there is a prior conviction here . . . speak[s] to the need for some deterrence,



                                                    2
           Case 1:17-cr-00597-RJS Document 125 Filed 12/10/20 Page 3 of 6




specific deterrence. And Dr. Cromer’s statements . . . suggest that some period of incarceration is

appropriate[] to send that message.”).)

       Sherlock is currently being held at FMC Devens in Massachusetts. Thus far, Sherlock has

served approximately 16 months of his sentence and is projected to be released on January 27,

2021. (Def. Mot. at 1.)

       On November 30, 2020, Sherlock filed the instant motion seeking compassionate release.

In short, his argument is that he has a host of underlying comorbidities, including obesity, that

render him at increased risk for serious complications if he contracts COVID-19. (Id. at 1–2, 5–

7.) He asserts that this fact, along with his rehabilitative work, the small amount of time remaining

on his sentence, and the conditions of his confinement since the onset of the pandemic, all merit

an early release. (Id. at 2, 5–6; Doc. No. 124 at 1.) The government opposes that motion on the

grounds that an early release would undermine the goals of Sherlock’s sentence. (Gov’t Opp’n

at 5–7.)

       “The Court ‘may not modify a term of imprisonment once it has been imposed except

pursuant to statute.’” United States v. Felix, No. 12-cr-322 (RJS), 2020 WL 4505622, at *1

(S.D.N.Y. Aug. 4, 2020) (quoting United States v. Roberts, No. 18-cr-528 (JMF), 2020 WL

1700032, at *1 (S.D.N.Y. Apr. 8, 2020)). “Section 3582(c)(1)(A) provides one such exception,

often referred to as ‘compassionate release.’” Id. “Through that provision, a court may ‘reduce’

a defendant’s sentence where “extraordinary and compelling reasons warrant such a reduction,”

and such relief would be consistent with both the factors in 18 U.S.C. § 3553(a) and ‘applicable




                                                 3
           Case 1:17-cr-00597-RJS Document 125 Filed 12/10/20 Page 4 of 6




policy statements issued by the Sentencing Commission.’”1                             Id. (quoting 18 U.S.C.

§ 3582(c)(1)(A)).

         As the text of § 3582 makes clear, even if “extraordinary and compelling reason” exists, a

court cannot grant compassionate release without first considering the sentencing objectives

embodied in § 3553(a). In this context, “the § 3553(a) factors provide a counterweight to

‘extraordinary and compelling reasons’ calling for a reduction of the defendant’s sentence.”

United States v. Musa, No. 90-cr-863 (RJS), 2020 WL 6873506, at *5 (S.D.N.Y. Nov. 23, 2020).

“Put differently, the § 3553(a) factors are assessed to determine whether they ‘outweigh the

extraordinary and compelling reasons warranting compassionate release, particularly whether

compassionate release would undermine the goals of the original sentence.’” Id. (quoting United

States v. Ebbers, 432 F. Supp. 3d 421, 430–31 (S.D.N.Y. 2020)).

         Even assuming that Sherlock has identified “extraordinary and compelling reasons”

favoring his release, the § 3553(a) factors compel the opposite result. In particular, (i) “the nature

and circumstances of the offense,” (ii) “the need for the sentence imposed to reflect the seriousness

of the offense, to promote respect for the law, and to provide just punishment for the offense,” and

(iii) “the need for the sentence imposed . . . to afford adequate deterrence to criminal conduct,” 18

U.S.C. § 3553(a), all outweigh the facts that might otherwise support Sherlock’s release.2 That is

reason alone to deny Sherlock’s motion. See United States v. Rosa, No. 11-cr-569 (PAC), 2020

WL 6075527, at *3 (S.D.N.Y. Oct. 15, 2020) (denying compassionate release despite the presence

of “extraordinary and compelling reasons” because the § 3553(a) factors did not favor such relief);


1
  Where, as here, the compassionate release motion was made by the defendant himself, rather than by the Bureau of
Prisons, U.S.S.G. § 1B1.13 is not an “applicable” policy statement. See United States v. Brooker (Zullo), 976 F.3d
228, 235–37 (2d Cir. 2020).
2
  Though certain of the other § 3553(a) factors are either neutral or slightly favor Sherlock’s release – for example,
“the need for the sentence imposed . . . to provide [Sherlock] with needed . . . medical care,” 18 U.S.C. § 3553(a)(2)
– they are far outweighed by the other considerations discussed herein.

                                                          4
         Case 1:17-cr-00597-RJS Document 125 Filed 12/10/20 Page 5 of 6




United States v. Walter, No. 18-cr-834 (PAE), 2020 WL 1892063, at *2–3 (S.D.N.Y Apr. 16,

2020) (same); United States v. Butler, No. 19-cr-834 (PAE), 2020 WL 1689778, at *2–3 (S.D.N.Y.

Apr. 7, 2020) (same).

       Indeed, having considered the record as a whole, the Court concludes that its reasons for

imposing a sentence of 18 months’ imprisonment are just as applicable today as they were in 2019

(Sentencing Tr. at 44–50), and that a reduction in sentence is therefore inappropriate. See United

States v. Prelaj, No. 16-cr-55 (RJS), 2020 WL 3642029, at *3 (S.D.N.Y. July 6, 2020). Of

particular concern is that, by releasing Sherlock early, the Court would be undermining the goals

of that already lenient sentence. And avoiding such an outcome is especially critical here given

that Sherlock’s prior conviction for possessing child pornography did not deter him from

reoffending. See United States v. Broadus, No. 17-cr-787 (RJS), 2020 WL 3001040, at *3

(S.D.N.Y. June 4, 2020) (explaining that it was inappropriate to cut short the defendant’s sentence

where “his prior term of incarceration did not deter him from engaging in the instant criminal

conduct”)).   In addition, Sherlock’s misconduct while he was awaiting sentencing further

demonstrates that a sentence below 18 months would send the wrong message. (See, e.g.,

Sentencing Tr. 49.)

       At bottom, the Court is sympathetic to Sherlock’s concerns for his health, “but the relief

he seeks is an inappropriate remedy in these circumstances.” Broadus, 2020 WL 3001040, at *3

(internal quotation marks omitted); see also Ebbers, 432 F. Supp. 3d at 431 (acknowledging that

compassionate release should not “undermine the goals of the original sentence”). For all those




                                                5
         Case 1:17-cr-00597-RJS Document 125 Filed 12/10/20 Page 6 of 6




reasons, Sherlock’s motion for compassionate release is, respectfully, DENIED. The Clerk of

Court is directed to terminate the motion pending at document number 121.



SO ORDERED.

Dated:        December 9, 2020
              New York, New York


                                                  RICHARD J. SULLIVAN
                                                  UNITED STATES CIRCUIT JUDGE
                                                  Sitting by Designation




                                              6
